Exhibit 10.1

SECOND AMENDMENT TO
SERVICES AGREEMENT




THIS SECOND AMENDMENT TO SERVICES AGREEMENT (this "Amendment") is entered into
as of June 27, 2014 by and between CVR Refining, LP, a Delaware limited
partnership ("MLP"), CVR Refining GP, LLC, a Delaware limited liability company
("GP"), and CVR Energy, Inc., a Delaware corporation ("CVR", and collectively
with MLP and GP, the "Parties" and each, a "Party").


RECITALS


The Parties entered into a Services Agreement effective as of December 31, 2012,
as amended February 17, 2014 (the "Agreement"), pursuant to which CVR agreed to
provide the Services to the Services Recipients. The Parties desire to amend the
Agreement in the manner set forth in this Amendment.


The parties agree as follows:


1.Capitalized Terms. Capitalized terms used but not defined herein have the
meanings assigned to them in the Agreement.


2.The definition of “Share-Based Compensation” contained in Section 1.01 of the
Agreement is amended and restated to read as follows:


"Share-Based Compensation" means any compensation accruing or payable under any
incentive or other compensation plan or program of an employer based upon
changes in the equity value of such employer or any of its Affiliates (but
excluding the MLP, CVR Partners, LP and their respective subsidiaries).


3.Effective Date. Each of the amendments contemplated by this Amendment is
effective as of April 1, 2014 (the "Effective Date").


4.Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement. References in the Agreement to "Agreement", "hereof", "herein", and
words of similar import are deemed to be a reference to the Agreement as amended
by this Amendment.


5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.










--------------------------------------------------------------------------------





The parties have executed this Amendment as of the date first written above, but
effective as of the Effective Date.


CVR Refining, LP
By: CVR Refining GP, LLC, its general partner




CVR Refining GP, LLC
By:
/s/ Susan M. Ball
By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Name:
Susan M. Ball
Title:
Chief Financial Officer and Treasurer
Title:
Chief Financial Officer and Treasurer





CVR Energy, Inc.






By:
/s/ John J. Lipinski
Name:
John J. Lipinski
Title:
Chief Executive Officer and President









